Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 12/19/2019 have been examined, of which claims 1, 12 and 16 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-7, 10-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. (US 20160302110) in view of Tomici et al. (US 20180098265)

Regarding claim 1, Baboescu teaches a method (fig 7, process for cellular-WLAN interworking) comprising: 
obtaining, by a first switch of a network (Para 57: process 700 is described with reference to base station 120B of the example network environment 100 of FIG. 1), a packet to be delivered to a client connected to the network via a cellular access point (Para 58: the base station 120B receives a packet (705), including a first tunnel identifier, the packet addressed to the user device 110); 
identifying quality of service (QoS) bearer information associated with the packet, wherein the QoS bearer information is associated with a radio access bearer for the client and the QoS bearer information comprises a bearer indicator (Para 0059: the base station 120B identifies a radio bearer associated with the first tunnel identifier (710), the radio bearer may be a channel utilized to transmit the packet to the user device 110 via a cellular communication standard); 
providing a fabric tunnel encapsulation for the packet, wherein the bearer indicator and the QoS class identifier are included within the fabric tunnel encapsulation of the packet (Para 61: when the base station 120B determines that the radio bearer has been offloaded over the WLAN network, the base station 120B identifies a second tunnel identifier mapped to the radio bearer (725), the second tunnel identifier may be the SPI value, the base station 120B encapsulates the packet based on the second tunnel identifier (730), the base station 120B encrypts the packet using the IPSec encryption associated with the SPI value, the encapsulated packet (e.g., a packet including the packet portion 415) may include the second tunnel identifier); and 
forwarding the packet within the fabric tunnel encapsulation toward a second switch of the network via a fabric tunnel, wherein the cellular access point is connected to the network via the second switch (Para 61: the base station 120B transmits the encapsulated packet to the user device 110 over the WLAN (735)).



However, Tomici teaches the QoS bearer information comprises a bearer indicator and a QoS class identifier (Para 30: the default bearer QoS includes a QoS Class Identifier (QCI) for a non-guaranteed bit rate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cellular –WLAN interworking as taught by Baboescu with access network QoS extended to WLAN QoS as taught by Tomici for the benefit of inexpensive delivery of mobile network operator value added packet data services as taught by Tomici in Para 23.

Regarding claim 12, Baboescu teaches one or more non-transitory computer readable storage media encoded with instructions (memory, fig 12; Para 93: computer-readable storage medium (or multiple tangible computer-readable storage media of one or more types) encoding one or more instructions) that, when executed by a processor (processor 1212, fig 12), cause the processor to perform operations (para 90), comprising: 
obtaining, by a first switch of a network (Para 57: process 700 is described with reference to base station 120B of the example network environment 100 of FIG. 1), a packet to be delivered to a client connected to the network via a cellular access point (Para 58: the base station 120B receives a packet (705), including a first tunnel identifier, the packet addressed to the user device 110); 
identifying quality of service (QoS) bearer information associated with the packet, wherein the QoS bearer information is associated with a radio access bearer for the client and the QoS bearer information comprises a bearer indicator (Para 0059: the base station 120B identifies a radio bearer associated with the first tunnel identifier (710), the radio bearer may be a channel utilized to transmit the packet to the user device 110 via a cellular communication standard); 
providing a fabric tunnel encapsulation for the packet, wherein the bearer indicator and the QoS class identifier are included within the fabric tunnel encapsulation of the packet (Para 61: when the base station 120B determines that the radio bearer has been offloaded over the WLAN network, the base station 120B identifies a second tunnel identifier mapped to the radio bearer (725), the second tunnel identifier may be the SPI value, the base station 120B encapsulates the packet based on the second tunnel identifier (730), the base station 120B encrypts the packet using the IPSec encryption associated with the SPI value, the encapsulated packet (e.g., a packet including the packet portion 415) may include the second tunnel identifier); and 
forwarding the packet within the fabric tunnel encapsulation toward a second switch of the network via a fabric tunnel, wherein the cellular access point is connected to the network via the second switch (Para 61: the base .

Baboescu teaches the cellular –WLAN interworking, including radio bearer setup with QoS profile and transmission through tunnel protocol (fig 4, 7, 8). The reference does not teach the bearer information comprising a QoS class identifier. 

However, Tomici teaches the QoS bearer information comprises a bearer indicator and a QoS class identifier (Para 30: the default bearer QoS includes a QoS Class Identifier (QCI) for a non-guaranteed bit rate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cellular –WLAN interworking as taught by Baboescu with access network QoS extended to WLAN QoS as taught by Tomici for the benefit of inexpensive delivery of mobile network operator value added packet data services as taught by Tomici in Para 23.

Regarding claim 16, Baboescu teaches a system (electronic system 1200, fig 12, para 87-92) comprising: 
at least one memory element for storing data (Para 87, fig 12: a system memory 1204 or buffer, a read-only memory (ROM) 1210, a permanent storage device 1202); and 
at least one processor (one or more processor(s) 1212, fig 12) for executing instructions associated with the data, wherein executing the instructions causes the system to perform operations (Para 88: the one or more processor(s) 1212 retrieve instructions to execute and data to process in order to execute the processes of the subject disclosure), comprising: 
obtaining, by a first switch of a network (Para 57: process 700 is described with reference to base station 120B of the example network environment 100 of FIG. 1), a packet to be delivered to a client connected to the network via a cellular access point (Para 58: the base station 120B receives a packet (705), including a first tunnel identifier, the packet addressed to the user device 110); 
identifying quality of service (QoS) bearer information associated with the packet, wherein the QoS bearer information is associated with a radio access bearer for the client and the QoS bearer information comprises a bearer indicator (Para 0059: the base station 120B identifies a radio bearer associated with the first tunnel identifier (710), the radio bearer may be a channel utilized to transmit the packet to the user device 110 via a cellular communication standard); 
providing a fabric tunnel encapsulation for the packet, wherein the bearer indicator and the QoS class identifier are included within the fabric tunnel encapsulation of the packet (Para 61: when the base station 120B determines that the radio bearer has been offloaded over the WLAN network, the base station 120B identifies a second tunnel identifier mapped to the radio bearer (725), the second tunnel identifier may be the SPI value, the base station 120B encapsulates the packet based on the second tunnel identifier (730), the base station 120B encrypts the packet using the IPSec encryption associated with the SPI value, the ; and 
forwarding the packet within the fabric tunnel encapsulation toward a second switch of the network via a fabric tunnel, wherein the cellular access point is connected to the network via the second switch (Para 61: the base station 120B transmits the encapsulated packet to the user device 110 over the WLAN (735)).

Baboescu teaches the cellular –WLAN interworking, including radio bearer setup with QoS profile and transmission through tunnel protocol (fig 4, 7, 8). The reference does not teach the bearer information comprising a QoS class identifier. 

However, Tomici teaches the QoS bearer information comprises a bearer indicator and a QoS class identifier (Para 30: the default bearer QoS includes a QoS Class Identifier (QCI) for a non-guaranteed bit rate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cellular –WLAN interworking as taught by Baboescu with access network QoS extended to WLAN QoS as taught by Tomici for the benefit of inexpensive delivery of mobile network operator value added packet data services as taught by Tomici in Para 23.

 Regarding claim 2, 13 and 17, Baboescu further teaches prior to obtaining the packet at the first switch, provisioning the first switch with the QoS bearer information, wherein the QoS bearer information comprises a plurality of bearer indicators and a plurality of QoS class identifiers for a plurality of radio access bearers that can be established for the client (Para 64: for each RAB being offloaded over WLAN, the base station 120B sends a QoS reservation request (RESV_REQ) to the controller 334 (e.g., the WLC) (805), the QoS reservation request includes a QoS profile and a differentiated services code point (DSCP) value to be used on an outside IP header for the packets of the same RAB, the DSCP value may identify a level of service and/or type of service being requested by the user device 110, the DSCP may be referred to as a traffic identifier,  thus, the base station 120B may provision the WLAN access for each RAB).

 Regarding claim 4, Baboescu fails to teach, but Tomici further teaches wherein the QoS bearer information comprises one or more QoS policies, the method further comprising enforcing the one or more QoS policies for the packet at the first switch (fig. 7, Para 64: at step 195, TWAN 101 may override global downlink WLAN QoS policy for different bearers (i.e. dedicated bearers if applicable) and map bearer downlink QoS to DL 802.11e MAC marking. At step 197, TWAN 101 may set downlink 802.11e MAC marking per QoS mapping for offloaded traffic). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cellular –WLAN interworking as taught by Baboescu with access network QoS extended to WLAN QoS as taught by Tomici for the benefit of inexpensive delivery of mobile network operator value added packet data services as taught by Tomici in Para 23.

 Regarding claim 5, Baboescu further teaches wherein the first switch interfaces with one or more data networks external to the network (fig 4 shows that base station 120B interfaces with 3GPP EPC core 450 and WLAN controller 334).

 Regarding claim 6 and 20, Baboescu further teaches wherein the cellular access point maintains bearer mapping information for the client, wherein the bearer mapping information comprises the bearer indicator that are mapped to a corresponding radio access bearer identifier for the radio access bearer for the client (Para 59-60: the base station 120B may store a mapping (e.g., a one-to-one mapping) between an (radio access bearer) RB-ID and the tunnel identifiers; the base station 120B may store a mapping (e.g., a one-to-one mapping) between the RB-ID associated with the radio bearer and the TEID associated with the tunnel utilized by the radio bearer for cellular communications; the TEID may be associated with (e.g., mapped to) an LCID of the radio bearer; the LCID of the radio bearer has been mapped to an SPI value; the SPI value may be agreed upon between the base station 120B and the user device 110 when establishing offloading).

 Regarding claim 7, 15 and 19, Baboescu further teaches wherein the bearer indicator is a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) Tunnel Endpoint Identifier (TEID) (Para 59: the base station 120B may store a mapping (e.g., a one-to-one mapping) between the RB-ID associated with the radio bearer and the TEID associated with the tunnel utilized by the radio bearer for .

 Regarding claim 10, Baboescu further teaches 
obtaining the packet by the second switch via the fabric tunnel (Para 52: in the downlink direction (e.g., from right to left in FIG. 5), the base station 120B receives, from the EPC 450, the packet including user data and addressed to the user device 110 via a GTP-u tunnel between the base station 120B and the EPC 450); 
copying the bearer indicator and the QoS class identifier (Para 52: the base station 120B may utilize the GTP-u header to determine a radio bearer (e.g., data radio bearer) to which this packet belongs) and removing the fabric tunnel encapsulation for the packet (Para 52: the base station 120B may encrypt the packet using IPSec, the GTP-u header may be removed from the packet prior to the packet being encrypted using IPSec); 
providing an access tunnel encapsulation for the packet (para 52: the base station 120B encrypts the packet using IPSec), wherein the bearer indicator and the QoS class identifier are included within one or more headers of the access tunnel encapsulation (Para 65-66: the controller 334 transmits a reservation response (RESV_RSP) to the user device 110 (815); the controller 334 may indicate that resources corresponding to the QoS profile and selected traffic identifier were successfully reserved; the base station 120B facilitates setting up a tunnel (e.g., an IPSec tunnel) with the selected traffic identifier using an Internet Key Exchange ; and 
forwarding the packet within the access tunnel encapsulation toward the cellular access point via an access tunnel (para 52: the IPSec encrypted packet may then be IP forwarded (e.g., relayed) to the user device 110 via the gateway device 332A and the access point 130A; Para 53: in FIG. 5, nodes intermediate to the base station 120B and the user device 110 may perform IP forwarding of the encapsulated IPSec payload between the base station 120B and the user device 110).

 Regarding claim 11, Baboescu further teaches 
obtaining the packet by the cellular access point (Para 53: fig 5, the access point 130A performs IP forwarding of the encapsulated IPSec payload between the base station 120B and the user device 110); 
identifying the radio access bearer for the client based on the bearer indicator and an Internet Protocol (IP) address for the client (Para 67: the controller 334 may derive the QoS to apply between the gateway device 332A and the access point 130A for downlink user plane IP traffic, the access point 130A may map this QoS to a corresponding IEEE 802.11 access class); and 
transmitting the packet to the client using the radio access bearer (Para 55: the packet may be IP forwarded (e.g., relayed) to the user device 110 via the gateway device 332A and the access point 130A).

 removing the access tunnel encapsulation for the packet (Para 62-64 and fig 7: the GTP tunnel is established between TWAN and PGW, and for offloaded data QoS, at step 195, TWAN 101 may override global downlink WLAN QoS policy for different bearers (i.e. dedicated bearers if applicable) and map bearer downlink QoS to DL 802.11e MAC marking; thus, the GTP tunnel ends at TWAN, and from GTP tunnel to offload data QoS override, the TWAN is required to remove the tunnel encapsulation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cellular –WLAN interworking as taught by Baboescu with access network QoS extended to WLAN QoS as taught by Tomici for the benefit of inexpensive delivery of mobile network operator value added packet data services as taught by Tomici in Para 23.

Claims 3, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. (US 20160302110) in view of Tomici et al. (US 20180098265) in further view of Grootwassink et al. (US 20150245249) 

 Regarding claim 3, 14 and 18, Baboescu in view of Tomici teaches the limitations of the parent claim. 

Baboescu in view of Tomici fails to teach, but Grootwassink teaches wherein the provisioning at the first switch is provided by a Locator/Identity Separation Protocol (LISP) Map-Server of the network (Para 38-40: the LISP-mobile node . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cellular –WLAN interworking as taught by Baboescu and Tomici with the LISP map server provisioning the information as taught by Grootwassink for the benefit of shortest path routing and not increasing packet delivery latency as taught by Grootwassink in Para 38.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. (US 20160302110) in view of Tomici et al. (US 20180098265) in further view of Sabaa et al. (US 20150117256) 

 Regarding claim 8, Baboescu in view of Tomici teaches the limitations of the parent claim. 

Baboescu in view of Tomici fails to teach, but Sabaa teaches wherein the fabric tunnel encapsulation is a virtual extensible local area network (VXLAN) tunnel encapsulation (fig 3a, 5a, 4, para 79: The extension switch also maps the local fabric IP address to extracted MAC addresses (and associated information) .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baboescu et al. (US 20160302110) in view of Tomici et al. (US 20180098265) and Sabaa et al. (US 20150117256) in further view of Callard (US 20180097722) 

 Regarding claim 9, Baboescu in view of Tomici and Sabaa teaches the limitations of the parent claim. 

Sabaa further teaches wherein the VXLAN tunnel encapsulation for the packet comprises a Media Access Control (MAC) header, an Internet Protocol (IP) header, and a VXLAN header (Para 79: the extension switch also maps the local fabric IP address to extracted MAC addresses (and associated information) (operation 410) and generate a notification message comprising the mapping based on a tunnel encapsulation (e.g., VXLAN encapsulation) (operation 412), the extension switch sets the local fabric IP address as the source address of the encapsulation header (e.g., VXLAN header) (operation 414)). Therefore, it would 

Further, Callard teaches wherein the bearer indicator is provided in the VXLAN header (Para 85: the RA node 110 then determines a field, referred to herein as the radio bearer (RB) identifier (RB-ID), located at a fixed offset from a known position in the packet. The RB-ID is used, possibly along with TNL parameters, to map the traffic to an appropriate radio bearer, in GTP-U the RB-ID corresponds to the tunnel endpoint identifier (TEID), however, for other encapsulation method the RB-ID may be a GRE key, or the inner IP address, depending on the preferred encapsulation header format) and the QoS class identifier is included in the IP header (Para 86: a QoS field, may be indicated in the differentiated services code point (DSCP) field of the inner (or outer) IP address carried by the packet). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cellular –WLAN interworking as taught by Baboescu in view of Tomici and Sabaa with the bearer and QoS related information in included in encapsulation and header as taught by Callard for the benefit of providing a protocol independent encapsulation/decapsulation method as taught by Callard in Para 52.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/28/2021